WOODLEY, Judge,
(dissenting).
The order which should be entered in this cause at this time is that which two of the judges of this court, in vacation, prevented the trial judge from entering; that is, an order requiring the clerk of the trial court to forward a supplemental transcript containing the state’s and Court’s Bystanders Bills.
Such an order would serve no useful purpose, however, unless the state was permitted or directed to withdraw the original bills which were filed in this court pursuant to the majority opinion in Ann Gooch, Relator vs. J. R. Fuchs, Respondent, No. 32,441, (Page - This volume.) 339 S.W. 2d 202, and to strike there-339 S.W. 2d 202, and to strike therefrom two of the seven affidavits maintaining the truth of the trial court’s version.
Rule 372(g), Texas Rules of Civil Procedure, limits the number of affidavits from which the appellate court shall determine the truth of bystanders bills of exception to “not exceeding five in number on each side.”
*251I am aware of no authority for the consideration of the State’s or Court’s Bystanders Bills and supporting affidavits which are not included in the transcript on appeal, and which do not comply with the rule limiting each side to five bystanders’ affidavits.
I respectfully dissent.